Appeal from a judgment of the County Court of Chemung County (Hayden, *875J.), rendered March 17, 2000, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submissions reveals the existence of various potential nonfrivolous issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650; see, People v Adams, 283 AD2d 671), including the sufficiency of the plea allocution and whether County Court properly denied defendant’s request to enter an Alford plea. Accordingly, defense counsel’s application to be relieved is granted and new counsel will be assigned to address any issues that the record may disclose (see, People v Cruwys, supra).
Cardona, P. J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.